EXHIBIT 10.28
ALPHA NATURAL RESOURCES, INC.
2008 ANNUAL INCENTIVE BONUS PLAN
Effective as of May 14, 2008 and Amended on November 18, 2009
1. Purpose of the Plan
The purpose of the Alpha Natural Resources, Inc. 2008 Annual Incentive Bonus
Plan (the “Plan”) is to advance the interests of the Company and its
shareholders by providing incentives to key employees with significant
responsibility for achieving performance goals critical to the success and
growth of the Company. The Plan is designed to: (i) promote the attainment of
the Company’s significant business objectives; (ii) encourage and reward
management teamwork across the entire Company; and (iii) assist in the
attraction and retention of employees vital to the Company’s long-term success.
2. Definitions
For the purpose of the Plan, the following definitions shall apply:
(a) “Alpha” means Alpha Natural Resources, Inc. (or any successor thereto).
(b) “Board” means the Board of Directors of Alpha.
(c) “Cause” means “Employer Cause” as set forth in any employment agreement
between the Participant and the Company or, in the absence of such an agreement,
“Cause” as defined by the Company’s plans applicable to the Participant or
employment policies in effect at the time of the Participant’s Separation from
Service and/or a violation of the Company’s Code of Business Ethics.
(d) “Change of Control” means (A) any merger, consolidation or business
combination in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (B) the sale of all
or substantially all of the Company’s assets in a single transaction or a series
of related transactions, (C) the acquisition of beneficial ownership or control
of (including, without limitation, power to vote) a majority of the outstanding
common stock of Alpha by any person or entity (including a “group” as defined by
or under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended),
(D) the stockholders of Alpha approve any plan for the dissolution or
liquidation of Alpha, or (E) a contested election of directors, as a result of
which or in connection with which the persons who were directors of Alpha before
such election or their nominees cease to constitute a majority of the Board.

 

 



--------------------------------------------------------------------------------



 



(e) “Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.
(f) “Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder).
(g) “Company” means Alpha and any subsidiary entity or affiliate thereof,
including subsidiaries or affiliates which become such after adoption of the
Plan.
(h) “Forfeit,” “Forfeiture,” “Forfeited” means the loss by a Participant of any
and all rights to an award granted under the Plan, including the loss to any
payment of compensation by the Company under the Plan or any award granted
thereunder.
(i) “Participant” means any person: (1) who satisfies the eligibility
requirements set forth in Paragraph 4; (2) to whom an award has been made by the
Committee; and (3) whose award remains outstanding under the Plan.
(j) “Performance Goal” means, in relation to any Performance Period, the level
of performance that must be achieved with respect to a Performance Measure.
(k) “Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications or variations as specified by the Committee, applied to
either the Company as a whole or to a business unit or subsidiary entity
thereof, either individually, alternatively or in any combination, and measured
over a period of time including any portion of a year, annually or cumulatively
over a period of years, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group, in each
case as specified by the Committee: cash flow; cash flow from operations;
earnings (including, but not limited to, earnings before interest, taxes,
depreciation, and amortization or some variation thereof); earnings per share,
diluted or basic; earnings per share from continuing operations; net asset
turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record and/or
performance; stock price; return on equity; total or relative increases to
stockholder return; return on invested capital; return on assets or net assets;
revenue; income or net income; operating income or

 

2



--------------------------------------------------------------------------------



 



net operating income; operating profit or net operating profit; gross margin,
operating margin or profit margin; and completion of acquisitions, business
expansion, product diversification, new or expanded market penetration and other
non-financial operating and management performance objectives.
To the extent consistent with Section 162(m) of the Code and the regulations
promulgated thereunder, the Committee may determine that certain adjustments
shall apply, in whole or in part, in such manner as specified by the Committee,
to exclude the effect of any of the following events that occur during a
Performance Period: the impairment of tangible or intangible assets; litigation
or claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; business combinations,
reorganizations and/or restructuring programs, including but not limited to
reductions in force and early retirement incentives; currency fluctuations; and
any extraordinary, unusual, infrequent or non-recurring items, including, but
not limited to, such items described in management’s discussion and analysis of
financial condition and results of operations or the financial statements and/or
notes thereto appearing in the Company’s annual report for the applicable
period.
(l) “Performance Period” means, in relation to any award, the calendar year or
other fiscal period within a calendar year of less than 12 months for which a
Participant’s performance is being calculated, with each such period
constituting a separate Performance Period.
(m) “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder.
(n) “Separation from Service” or “Separates from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the employer (including all persons treated as a single employer under
Sections 414(b) and 414(c)). For purposes hereof, the determination of
controlled group members shall be made pursuant to the provisions of Sections
414(b) and 414(c); provided that the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place that it appears in
Section 1563(a)(1), (2) and (3) and Treas. Reg. Section 1.414(c)-2; provided,
further, where legitimate business reasons exist (within the meaning of Treas.
Reg. Section 1.409A-1(h)(3)), the language “at least 20 percent” shall be used
instead of “at least 80 percent” in each place it appears. Whether a Participant
has experienced a Separation from Service will be determined based on all of the
facts and circumstances in accordance with the guidance issued under
Section 409A and, to the extent not inconsistent therewith, the terms of the
Plan.
(o) “Retirement” shall mean (1) the date a Participant reaches the age of 62
with ten (10) Years of Service, (2) the date the Participant reaches the age of
65 or (3) a combination of age and Years of Service which equals 80 (for
example, a Participant who reaches the age of 50 with thirty (30) Years of
Service.

 

3



--------------------------------------------------------------------------------



 



(p) “Total and Permanent Disability” means: (1) if the Participant is insured
under a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.
(q) “Years of Service” shall mean the aggregate annual periods of continuous
employment or other service with the Company measured from the Participant’s
date of hire (or re-hire) and ending on the date the Participant Separates from
Service, including employment or other service with any predecessors to the
Company, and such other entities as approved by the Committee (or its
delegatee(s)). An absence or leave approved by the Company, to the extent
permitted by applicable provisions of the Code, shall not be considered an
interruption of employment or performance of services for any purpose under this
Plan.
3. Administration of the Plan
(a) The management of the Plan shall be vested in the Committee; provided,
however, that all acts and authority of the Committee pursuant to this Plan
shall be subject to the provisions of the Committee’s Charter, as amended from
time to time, and such other authority as may be delegated to the Committee by
the Board. The Committee may, with respect to Participants whom the Committee
determines are not likely to be subject to Section 162(m) of the Code, delegate
such of its powers and authority under the Plan to the Company’s officers as it
deems necessary or appropriate. In the event of such delegation, all references
to the Committee in this Plan shall be deemed references to such officers as it
relates to those aspects of the Plan that have been delegated.
(b) Subject to the terms of the Plan, the Committee shall, among other things,
have full authority and discretion to determine eligibility for participation in
the Plan, make awards under the Plan, establish the terms and conditions of such
awards (including the Performance Goal(s) and Performance Measure(s) to be
utilized) and determine whether the Performance Goals applicable to any
Performance Measures for any awards have been achieved. The Committee’s
determinations under the Plan need not be uniform among all Participants, or
classes or categories of Participants, and may be applied to such Participants,
or classes or categories of Participants, as the Committee, in its sole and
absolute discretion, considers necessary, appropriate or desirable. The
Committee is authorized to interpret the Plan, to adopt administrative rules,
regulations, and guidelines for the Plan, and may correct any defect, supply any
omission or reconcile any inconsistency or conflict in the Plan or in any award.
All determinations by the Committee shall be final, conclusive and binding on
the Company, the Participant and any and all interested parties.

 

4



--------------------------------------------------------------------------------



 



(c) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to determine the extent to which awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions at the time such
awards are granted as the Committee determines to be necessary or appropriate to
conform to such requirements. Notwithstanding any provision of the Plan to the
contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).
(d) The benefits provided under the Plan are intended to be excepted from
coverage under Section 409A and the regulations promulgated thereunder and shall
be construed accordingly. Notwithstanding any provision of the Plan to the
contrary, if any benefit provided under this Plan is subject to the provisions
of Section 409A and the regulations issued thereunder (and not excepted
therefrom), the provisions of the Plan shall be administered, interpreted and
construed in a manner necessary to comply with Section 409A and the regulations
issued thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed.)
4. Participation in the Plan
Officers and key employees of the Company shall be eligible to participate in
the Plan. No employee shall have the right to participate in the Plan, and
participation in the Plan in any one Performance Period does not entitle an
individual to participate in future Performance Periods.
5. Incentive Compensation Awards
(a) The Committee may, in its discretion, from time to time make awards to
persons eligible for participation in the Plan pursuant to which the Participant
will earn cash compensation. The amount of a Participant’s award may be based on
a percentage of such Participant’s salary or such other methods as may be
established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. The maximum amount that may
be awarded and paid under the Plan to a Participant for any calendar year shall
not exceed USD $10,000,000.
(b) With respect to awards that are intended to be performance-based
compensation under Section 162(m) of the Code, each award shall be conditioned
upon the Company’s achievement of one or more Performance Goal(s) with respect
to the Performance Measure(s) established by the Committee. No later than ninety
(90) days after the beginning of the applicable Performance Period, the
Committee shall establish in writing the Performance Goals, Performance Measures
and the method(s) for computing the amount of compensation which will be payable
under the Plan to each Participant if the Performance Goals established by the
Committee are attained; provided

 

5



--------------------------------------------------------------------------------



 



however, that for a Performance Period of less than one year, the Committee
shall take any such actions prior to the lapse of 25% of the Performance Period.
In addition to establishing minimum Performance Goals below which no
compensation shall be payable pursuant to an award, the Committee, in its
discretion, may create a performance schedule under which an amount less than or
more than the target award may be paid so long as the Performance Goals have
been achieved.
(c) The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions need not be performance-based and may include, among other things,
the receipt by a Participant of a specified annual performance rating, the
continued employment by the Participant and/or the achievement of specified
performance goals by the Company, business unit or Participant. Furthermore and
notwithstanding any provision of this Plan to the contrary, the Committee, in
its sole discretion, may reduce the amount of any award to a Participant if it
concludes that such reduction is necessary or appropriate based upon: (i) an
evaluation of such Participant’s performance; (ii) comparisons with compensation
received by other similarly situated individuals working within the Company’s
industry; (iii) the Company’s financial results and conditions; or (iv) such
other factors or conditions that the Committee deems relevant. Notwithstanding
any provision of this Plan to the contrary, the Committee shall not use its
discretionary authority to increase any award that is intended to be
performance-based compensation under Section 162(m) of the Code.
6. Payment of Individual Incentive Awards
(a) After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Goals and any other
material terms have been achieved. Subject to the provisions of the Plan, earned
Awards shall be paid in the first calendar year immediately following the end of
the Performance Period on or before March 15th of such calendar year (“Payment
Date”). For purposes of this provision, and for so long as the Code permits, the
minutes of the Committee meeting in which the certification is made may be
treated as written certification.
(b) Unless otherwise determined by the Committee or as otherwise provided in a
Company plan applicable to Participant or any agreement between the Participant
and the Company, Participants who have a Separation from Service prior to the
Payment Date of an award for any reason other than as provided below, shall
Forfeit any and all rights to payment under such award(s) then outstanding under
the terms of the Plan and shall not be entitled to any cash payment for the
applicable period. If a Participant Separates from Service prior to the Payment
Date of an award (i) by reason of death, Retirement or Total and Permanent
Disability, the Participant’s award shall be prorated to reflect the period of
service during the Performance Period prior to his/her death, Retirement or
Total and Permanent Disability; (ii) on account of an involuntary Separation
from Service by the Company other than for Cause (A) within the 90-day period
immediately preceding a Change of Control, or (B) on or within the one (1) year

 

6



--------------------------------------------------------------------------------



 



period following a Change of Control, the award will be deemed earned at a
target award level; or (iii) on account of an involuntary Separation from
Service by the Company other than for Cause (and other than an involuntary
Separation from Service by the Company in connection with a Change of Control as
described in clause (ii)), the Participant’s award shall be prorated to reflect
the period of service during the Performance Period prior to his/her Separation
from Service. Except as otherwise provided herein, any payments under the Plan
shall be paid either to the Participant or, as appropriate, the Participant’s
estate, subject to the Committee’s certification that the applicable Performance
Goals and other material terms have been met. For purposes of this subsection
6(b), the prorated portion of an award shall be based on the ratio of the number
of complete months the Participant is employed or serves during the Performance
Period to the total number of months in the Performance Period. Any payment to
which a Participant becomes entitled to receive pursuant to the Change of
Control provisions of this subsection 6(b) will be paid to the Participant
contemporaneous with the consummation of the Change of Control or, if later, on
or before the sixtieth (60th) day following the Participant’s Separation from
Service (but, in each case, within the short-term deferral exception as
specified in Treas. Reg. § 1.409A-1(b)(4)).
(c) The Committee shall determine whether, to what extent, and under what
additional circumstances amounts payable with respect to an award under the Plan
shall be deferred either automatically, at the election of the Participant, or
by the Committee. All deferrals under the Alpha Natural Resources, Inc. and
Subsidiaries Deferred Compensation Plan, the Foundation Coal Deferred
Compensation Plan, or such other plan of the Company as may be designated by the
Committee shall be made in accordance with terms and procedures of such plan.
7. Clawback/ Recoupment
(a) For awards paid under this Plan after March 1, 2010, the Committee may, to
the extent permitted by governing law, require reimbursement of any cash
compensation paid to a Participant under the Plan if the Participant is an
employee of pay grade 22 or higher at the beginning of the Performance Period
where: (i) the payment was predicated upon the achievement of certain financial
results that were subsequently the subject of a restatement of the Company’s
financial statements filed with the Securities and Exchange Commission, which
restatement occurs no more than three years from the date of such payment, where
the Committee reasonably determines that any employee engaged in intentional
misconduct that caused or partially caused the need for the restatement, and a
lower payment would have been made to Participants based upon the restated
financial results; provided, however, that the Committee reserves the discretion
to determine that a Participant shall not be subject to this provision; or
(ii) the Participant engaged in ethical misconduct in violation of the Company’s
Code of Business Ethics, which the Committee reasonably determines caused
material business or reputational harm to the Company.

 

7



--------------------------------------------------------------------------------



 



(b) If the Committee reasonably determines that a payment of cash compensation
made to a Participant under the Plan should be reimbursed under subsections
(a)(i) or (a)(ii), then the following shall apply: (i) in the event
reimbursement is required under subsection (a)(i), the Participant shall be
required to reimburse the Company in an amount equal to the dollar value of the
cash compensation received by the Participant in excess of what the Participant
would have received on such date had the payment been based upon such restated
financial results; or (ii) in the event reimbursement is required under
subsection (a)(ii), the Participant shall be required to reimburse the Company
in an amount the Committee reasonably determines to be appropriate, which could
equal up to the full amount of the cash compensation paid to the Participant
under the Plan during such three-year period. Notwithstanding the foregoing, the
Company shall not be required to make any additional payment in the event that
the restated financial results would have resulted in a greater payment to the
Participant.
(c) In the event the Participant is obligated to reimburse the Company for any
cash compensation received under the Plan pursuant to subsections (b)(i) or
(b)(ii), the Company may, at its sole election: (i) require the Participant to
pay the amount in a lump sum within 30 days of such determination; (ii) deduct
the amount from any other compensation owed to the Participant (as a condition
to receiving additional awards under the Plan), and the Participant by accepting
participation in the Plan agrees to permit the deduction provided for by this
subparagraph); or (iii) a combination of subsections (c)(i) and (c)(ii).
(d) By participating in the Plan, the Participant agrees that timely payment to
the Company as set forth in this Section 7 is reasonable and necessary, and that
timely payment to the Company as set forth in this Section 7 is not a penalty,
and it does not preclude the Company from seeking all other remedies that may be
available to the Company. The Participant further acknowledges and agrees that a
Participant’s award(s) shall be cancelled and Forfeited without payment by the
Company if the Committee reasonably determines that a Participant has engaged in
the conduct specified under subsections (a)(i) and (a)(ii).
8. Amendment or Termination of the Plan
While the Company intends that the Plan shall continue in force from year to
year, the Company reserves the right to amend, modify or terminate the Plan, at
any time; provided, however, that no such modification, amendment or termination
shall, without the consent of the Participant, materially adversely affect the
rights of such Participant to any payment that has been determined by the
Committee to be due and owing to the Participant under the Plan but not yet
paid. Any and all actions permitted under this Section 8 may be authorized and
performed by the Committee in its sole and absolute discretion.
Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A or Section 162(m) of the
Code, the regulations promulgated thereunder or an exception thereto regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan. Notwithstanding any
provision of the Plan to the contrary, in no event

 

8



--------------------------------------------------------------------------------



 



shall the Committee or Board (or any member thereof), or the Company (or its
employees, officers, directors or affiliates) have any liability to any
Participant (or any other person) due to the failure of the Plan to satisfy the
requirements of Section 409A or any other applicable law.
9. Rights Not Transferable
A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.
10. Funding/Payment
The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. If any earned award
is not paid by the Payment Date due to administrative impracticality, such
earned award will be paid, without earnings, as soon as administratively
practicable thereafter.
11. Withholdings
The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.
12. No Employment or Service Rights
Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment or service with the Company (or any of its
affiliates) nor shall the Plan interfere in any way with the right of the
Company (or any of its affiliates) to at any time reassign the Participant to a
different job, change the compensation of the Participant or terminate the
Participant’s employment or service for any reason.

 

9



--------------------------------------------------------------------------------



 



13. Other Compensation Plans
Nothing contained in this Plan shall prevent the Corporation from adopting other
or additional compensation arrangements for employees of the Corporation,
including arrangements that are not intended to comply with Section 162(m) of
the Code.
14. Governing Law
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to its conflict of law provisions.
15. Effective Date
The Plan shall become effective immediately upon the approval and adoption
thereof by the Board; provided, however, that no award intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
shall be payable prior to approval of the Plan’s material terms by the Company’s
stockholders.

 

10